Citation Nr: 0127425	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  95-12 537	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post-cerebellar infarction.




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1968 to 
May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of cerebellar infarction and assigned a total 
disability rating from June 1993, reduced to a 10 percent 
rating from October 1993. 

The veteran also appealed the noncompensable rating assigned 
for residuals of a right shoulder dislocation of the right 
shoulder.  He specifically requested a 10 percent rating.  In 
December 1996, the RO increased the rating for the shoulder 
to 10 percent, fully satisfying the veteran's appeal.


FINDING OF FACT

Residuals of cerebellar infarction include intermittent 
nausea, vertigo, and impaired tandem walking.


CONCLUSION OF LAW

A 30 percent rating is warranted for status post cerebellar 
infarction.  38 U.S.C.A. §§ 1155; 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7 4.120, 4.124a Code 8008, 4.87 Code 
6204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation, in part, provides for expanded notice and 
assistance to claimants for VA benefits.  Implementing 
regulations were recently published.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The new law and implementing 
regulations apply in the instant case.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The veteran's service medial 
records were obtained, and several VA examinations were 
provided, including a neurological examination in October 
2000..  No further action is needed to satisfy VA's duty to 
assist the claimant.  Furthermore, the claimant has been 
notified of the applicable laws and regulations.  Discussions 
in the rating decision, statement of the case, supplemental 
statements of the case, and RO correspondence have informed 
him what information or evidence is necessary to establish 
entitlement to the benefit sought and what VA has obtained.  
Where, as here, there has been substantial compliance with 
the new legislation and the implementing regulations, a 
remand for further review in light of the legislation and 
implementing regulation would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Factual Background

The veteran's service medical records reveal that in April 
1992, he was treated for a fainting spell.  He reported 
sudden onset of lightheadedness, nausea, and near syncope.  
Vasovagal near syncope was the impression; pneumonia was also 
diagnosed.  There was slight dizziness a few days later, but 
his overall condition was improved.  In March 1993, the 
veteran developed vertigo with mild nausea.  His condition 
worsened, and he began experiencing tingling sensations in 
his upper torso and extremities.  He felt weak and fatigued, 
and was admitted to the hospital upon reporting to the 
emergency room for treatment.  A CT scan of his head showed a 
non-enhancing area in the left posterior fossa.  An MRI 
revealed three separate cerebellar infarctions and an absence 
of the posterior vertebral arteries at certain levels.  The 
veteran was placed on one aspirin daily, and had no 
recurrence of his symptoms.  A possible left posterior 
vertebral artery dissection was diagnosed, and the veteran 
was transferred for further evaluation.

A neurological examination in April 1993 showed that cranial 
nerves II through XII were grossly intact, and that motor 
strength was 5/5 in the extremities.  Fine motor movement was 
good, as was tandem gait.  Romberg testing was negative.  An 
angiogram showed no evidence of significant disease. The 
final diagnosis was cerebellar infarctions of an unclear 
etiology.  A report by the examining physician summarizing 
the veteran's treatment noted no focal neurological deficits 
and a normal neurological evaluation.  The veteran was 
asymptomatic.  The veteran was separated from service in May 
1993.

A VA examination in November 1993 reported that the veteran 
complained of occasional vertigo.  On examination, his gait 
was normal.  The impression was "status post cerebral 
infarct."

On VA neurological examination in October 2000, the veteran 
stated that he had improved over the prior 7 years, and that 
his current symptoms were intermittent lightheadedness and 
vertigo on quick movement.  His balance had not returned to 
normal, and he suffered nausea if he repeatedly switched his 
gaze between objects.  He had no acute attacks since 1993.  
On examination, his speech was normal, and extraocular 
movements were full with only one or two beats of mild end 
gaze nystagmus.  Mild optic ataxia was noted, particularly in 
the right gaze.  Finger to nose, heel to shin and rapid 
alternating movements were normal.  Heel and toe walking was 
normal.  There was mild difficulty tandem walking, more so 
than expected in a person the veteran's age.  Romberg testing 
was negative.  The impression was status post left cerebellar 
infarction, with mild residual symptoms.
Analysis

Disability evaluations are determined by the application of a 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the symptoms of the veteran's status post cerebellar 
infarction(s) have remained consistent throughout the appeal 
period.  Consequently, staged ratings are not indicated.

The disability at issue is rated under Code 8008, which 
provides that brain, vessels, thrombosis of, shall be rated 
as follows: the vascular condition shall be rated as 100 
percent disabling for 6 months, and the residuals shall be 
rated at a minimum of 10 percent thereafter.

Regulations provide that in ratings of neurological and 
convulsive disorders: Evaluations by Comparison.  Disability 
in this field is ordinarily to be rated in proportion to the 
impairment of motor, sensory or mental function.  Consider 
especially psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc. In rating 
disability from the conditions in the preceding sentence 
refer to the appropriate schedule.  38 C.F.R. § 4.120.
The veteran had multiple cerebellar infarctions.  He has 
consistently complained of lightheadedness, vertigo, and 
nausea.  Tandem walking gait was clinically reported to be 
impaired on VA examination.  More than six months have passed 
since the last acute attack.  Hence, he is not entitled to a 
100 percent rating under Code 8008. The symptomatology 
described by the veteran includes lightheadedness, vertigo, 
and nausea. The Rating Schedule, 38 C.F.R. § 4.120, invites 
rating by comparison.  The symptoms shown here compare best 
to the criteria under Code 6204, governing ratings of 
peripheral vestibular disorders.

Code 6204 provides that where there is occasional dizziness, 
a 10 percent rating is warranted.  A 30 percent rating is 
warranted where there is dizziness and occasional staggering.  
While the veteran's symptoms do not entirely correspond to 
the criteria in Code 6204, they do closely approximate them, 
and a rating by comparison is appropriate.  The veteran's 
lightheadedness, nausea, and vertigo, coupled with impaired 
tandem gait, approximate the criteria for a 30 percent rating 
under Code 6204, warranting assignment of such rating.  
38 C.F.R. § 4.7.  Higher ratings would require further 
symptoms such as hearing loss, tinnitus, which are not here 
shown.  Code 6205.


ORDER

A 30 percent rating is granted for status post-cerebellar 
infarction, subject to the regulations governing payment of 
monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

